ImmuCell Corporation

 

EXHIBIT 10.1

Development and Manufacturing Agreement between the Company and Lonza Sales,
Ltd. dated July 15, 2010.

Confidential Treatment as to certain portions has been requested, which portions
have been omitted and filed separately with the Securities and Exchange
Commission



--------------------------------------------------------------------------------

ImmuCell Corporation

 

FINAL EXECUTION COPY

Development and Manufacturing Agreement

Effective as of July 15, 2010 (the “Effective Date”)

 

 

by and between

   LONZA Sales Ltd    Münchensteinerstrasse 38    4002 Basel    Switzerland;   
   - hereinafter “LONZA” - and    IMMUCELL CORPORATION    56 Evergreen Drive   
Portland, Maine 04103 USA       - hereinafter “IMMUCELL” -

 

in relation to the development and manufacture of Nisin by LONZA for IMMUCELL



--------------------------------------------------------------------------------

ImmuCell Corporation

 

WHEREAS

 

A.

IMMUCELL has developed, continues to develop, and is the owner of certain
products, including without limitation the intra-mammary infusion product which
utilizes the active ingredient Nisin to be marketed under the trademark MAST
OUT® (the “MAST OUT® Product”); and

 

B.

LONZA has expertise in the evaluation, development and production of therapeutic
proteins for therapeutic use; and

 

C.

LONZA and IMMUCELL have entered into that certain Technology and Material
Transfer and Evaluation Agreement dated as of November 12, 2009 (the “Transfer
and Evaluation Agreement”), pursuant to which, among other things, IMMUCELL
transferred the Process for the development and manufacture of Nisin (as defined
below, the “Product”); and

 

D.

LONZA agrees to provide development and manufacturing services to IMMUCELL for
the development and manufacture of Product, and IMMUCELL agrees to contract
LONZA for services relating to the development and manufacture of Product as
hereinafter described in this Agreement, and

 

E.

LONZA is prepared to perform such services for IMMUCELL on the terms and
conditions set out herein.

NOW IT IS AGREED AS FOLLOWS:

 

1. Definitions and Interpretation

The following terms shall have the following meanings unless the context
requires otherwise:

 

  “Affiliate”   

means any company, partnership or other entity which directly or indirectly
Controls, is Controlled by or is under common Control with the relevant party to
this Agreement. “Control” means the ownership of more than fifty per cent (50%)
of the issued share capital or the legal power to direct or cause the direction
of the general management and policies of the party in question; For the benefit
of clarity, Lonza Biotec s.r.o. of Kourim, Czech Republic is an Affiliate of
LONZA;

  “Agreement”   

means this Development and Manufacturing Agreement incorporating all Schedules
and Exhibits and as amended or varied from time to time by written agreement of
the parties;

  “cGMP Batch”   

means the total Product obtained from one fermentation and associated
purification run using the Process carried out in LONZA’s Facility);



--------------------------------------------------------------------------------

ImmuCell Corporation

 

 

“Engineering Batch”

   has the meaning set forth in Schedule 2, Stage 7.  

“Validation Batch”

   has the meaning set forth in Schedule 2, Stage 8.  

“CommercialBatch”

  

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

 

“Commercial Campaign”

   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx  

“Certificate of Analysis”

  

means a written certified analysis of test results that show Product conformance
(or lack thereof) to the Product Specifications set forth in Schedule 1.

 

“cGMP”

  

means current Good Manufacturing Practices as promulgated under the U. S. Food
Drug and Cosmetic Act at 21 CFR (Chapters 210, 211, 600 and 610) and the Guide
to Good Manufacturing Practices for Medicinal Products as promulgated under
European Directive 91/356/EEC. For the avoidance of doubt, LONZA’s operational
quality standards are defined in internal GMP policy documents;

 

“Confidential Information”

  

means “Information”, IMMUCELL Information” and “LONZA Information” as defined in
the Confidentiality Agreement entered into by and between IMMUCELL and LONZA on
May 5, 2008. “Confidential Information” also includes all copies, notes or
extracts of IMMUCELL Information or LONZA Information, as applicable, as well as
any summaries, memoranda and other documents based theron or derived therefrom,
whether made by LONZA or IMMUCELL. The Parties agree that Confidential
Information includes, without limitation, the IMMUCELL Intellectual Property,
the LONZA Intellectual Property, the IMMUCELL Materials, the LONZA Developments,
the IMMUCELL Developments and this Agreement.

 

“Deliver”, “Delivered” or “Delivery”

  

has the meaning given to it in Clause 6;

 

“Developments”

  

means all developments, including but not limited to, ideas, concepts,
discoveries, inventions, developments, material, technology, know-how, formulas,
trade secrets, techniques, methodologies, modifications, innovations,
improvements, writings, documentation, data, research materials and rights
(whether or not protectable under state, federal, or foreign patent, trademark,
copyright or similar laws) that are conceived, discovered, invented, developed,
created, made or reduced to practice or tangible medium by IMMUCELL or LONZA (or
under LONZA’s direction (solely or with others)) during the term of this
Agreement.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

  “External Contractor”   

means any third party entrusted by LONZA, with IMMUCELL’s consent, to conduct
activities required to complete the Services, including but not limited to third
parties that synthesize DNA or perform tests on the Production Strain, Product
or materials derived therefrom;

  “Facility”   

means the cGMP manufacturing facility of LONZA’s Affiliate Lonza Biotec s.r.o.
in Kourim, Czech Republic;

  “IMMUCELL Information”   

means all proprietary and confidential technical and other information owned by
IMMUCELL and not known to LONZA or in the public domain relating to the IMMUCELL
Materials, Production Strain, the IMMUCELL Intellectual Property (including for
the avoidance of doubt Developments thereto from time to time) and the Product,
from time to time supplied by IMMUCELL to LONZA;

  “IMMUCELL Intellectual Property”   

means the IMMUCELL Technology and the IMMUCELL Patent Rights.

  “IMMUCELL Materials”   

means the Production Strain and any progeny and derivatives (modified or
unmodified) of the Production Strain provided by IMMUCELL to LONZA under this
Agreement and identified as such by Schedule 1 hereto and any other materials
provided by IMMUCELL to LONZA under this Agreement for use by LONZA in
connection with LONZA’s performance of the Services;

  “IMMUCELL Patent Rights”   

means the patents and patent applications identified in Exhibit A attached
hereto, and any divisional, continuation or continuation-in-part of those
applications, as well as any patents issued on the patent applications, and any
reissues, reexaminations, extensions and substitutions (or the equivalent)
thereof, and any foreign counterparts to those patents and patent applications.
The IMMUCELL Patent Rights as they exist as of the Effective Date are set forth
in Exhibit A. The parties agree that Exhibit A may be revised by the parties
from time to time after the Effective Date to reflect changes thereto.

  “IMMUCELL Technology”   

means any and all rights in and to discoveries, technical information,
specifications, methods, formulae, the Process, inventions, ideas, know-how,
materials (including the IMMUCELL Materials) and/or data (whether or not
protectable under patent, copyright, trade secrecy or similar laws), including
patents, utility models, and registered and unregistered designs, including
copyrights, trade secrets and any other form of protection afforded by law to
inventions, works of authorship, databases and/or technical information and
applications and registrations with respect thereto that are necessary or useful
in performance of the Services and which IMMUCELL is the



--------------------------------------------------------------------------------

ImmuCell Corporation

 

    

owner of or is entitled to use, excluding the LONZA Intellectual Property. The
IMMUCELL Technology includes, but is not limited to, the IMMUCELL analytical
methods used for in-process control and batch release; process for fermentation
and isolation of Nisin; analytical SOPs and raw data formula identified and
described in Schedule 2.

  “LONZA Intellectual Property”   

means any and all rights in and to discoveries, technical information,
specifications, methods, formulae, processes, inventions, ideas, know-how,
materials and/or data (whether or not protectable under patent, copyright, trade
secrecy or similar laws), including patents, utility models, and registered and
unregistered designs, including copyrights, trade secrets and any other form of
protection afforded by law to inventions, works of authorship, databases and/or
technical information and applications and registrations with respect thereto
that are necessary or useful in performance of the Services and which LONZA is
the owner of or is entitled to use, excluding the IMMUCELL Intellectual
Property;

  “LONZA Know-How”   

means all proprietary and confidential technical and other information relating
directly or indirectly to the Process and/or the performance of the Services
owned by LONZA and not known by IMMUCELL or in the public domain;

  “Price”   

means the price specified in Schedule 3 for the Services;

  “Process”   

means the process for the development and production of the Product from the
Production Strain, including any improvements or modifications thereto from time
to time.

  “Product”   

means all or any part of the product manufactured using the Process (including
any sample thereof), particulars of which are set out in Schedule 1 and includes
all derivatives thereof;

  “Production Strain”   

means the lactococcus lactis strain provided by IMMUCELL for use in making
Product, further particulars of which are set out in Schedule 1;

  “Services”   

means all or any part of the development and manufacturing services under this
Agreement (including, without limitation, fermentation and purification
development, master, working and extended cell bank creation, and sample and
bulk production, particulars of which are set out in Schedule 2;

  “Specification”   

means the specifications for Product, particulars of which are set out in
Schedule 1;



--------------------------------------------------------------------------------

ImmuCell Corporation

 

 

“Terms of Payment”

  

means the terms of payment specified in Schedule 3.

For purposes of this Agreement, except as otherwise expressly provided herein or
unless the context otherwise requires: (a) references to the singular number
include the plural and vice versa and the use of the masculine shall include the
feminine; (b) references to Clauses and Schedules are references to Clauses and
Schedules to this Agreement; (c) “days” shall mean calendar days; (d) the use
herein of the plural shall include the singular and vice versa; and (e) the
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular provision. Additional terms
may be defined throughout this Agreement.

 

2.

Provision of the Services

 

2.1

LONZA shall diligently carry out the Services as provided in Schedules 1 and 2
and shall use all commercially reasonable efforts to achieve the estimated
timescales set out in Schedule 2. LONZA shall perform the Services under this
Agreement, including the development and manufacture of Product, in the Facility
according to cGMP and the Specifications, as applicable, in accordance with
Schedules 1 and 2. LONZA shall at all times use reasonable and adequate safety
and protection measures to ensure that the results of the Services are not
endangered by any unforeseen interruption of LONZA’s research and development
activities. LONZA shall have the right to outsource certain activities included
in the Services without the consent of IMMUCELL to an Affiliate, or – subject to
IMMUCELL’s consent - to an External Contractor.

 

2.2

LONZA shall perform the Services, including the development and manufacture of
Product in accordance with the Specification and cGMP, provided that there shall
be no such obligation to meet the Specification in respect of the first two
(2) Engineering Batches manufactured or in respect of the first batch of Product
manufactured following any change in the Process agreed to or requested by
IMMUCELL.

 

2.3

Owing to the unpredictable nature of the biological processes involved in the
performance of the Services, in particular in connection with the development
and manufacture of Product but subject to the provisions of Section 2.4, the
timescales set down for the performance of the Services (including without
limitation the dates for production and Delivery of Product) and the quantities
of Product for Delivery set out in Schedule 2 are estimated only and shall
therefore not be deemed binding obligations.

 

2.4

Without prejudice to LONZA’s obligations under Clauses 2.1 and 2.2 except as
expressly provided below, IMMUCELL shall not be entitled to cancel any
unfulfilled part of the Services that has been authorized by a Purchase Order
issued by IMMUCELL pursuant to this Agreement, including without limitation
Clause 7.4, or to refuse to accept the results of the Services on grounds of
late performance, late delivery or failure to produce the estimated quantities
of Product for Delivery. LONZA shall not be liable for any loss, damage, costs
or expenses of any nature, whether direct or consequential, occasioned by:

(a) any delay in performance or Delivery howsoever caused; or

(b) any failure to produce the estimated quantities of Product for Delivery.

Notwithstanding the foregoing, if there is a material failure by LONZA to
produce the agreed estimated quantities (if any) of Product for Delivery (other
than due to the unpredictable nature



--------------------------------------------------------------------------------

ImmuCell Corporation

 

of the biological processes involved in the performance of the
Services)xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxIMMUCELL
being released (at its option) from any obligations under firm purchase orders
outstanding in accordance with Section 6.1 or Section 6.2, subject to the
obligations owing by IMMUCELL to LONZA under Section 10.2.

 

2.5

LONZA shall comply with the International Committee for Harmonization regulatory
requirements from time to time applicable to the Services as set out in Schedule
2.

 

2.6

LONZA hereby undertakes not to use the Production Strain, IMMUCELL Materials,
IMMUCELL Information and/or IMMUCELL Intellectual Property (or any part thereof)
for any purpose other than the performance of the Services under this Agreement
exclusively for IMMUCELL.

 

3.

IMMUCELL Materials

The following terms shall govern the transfer and use of the IMMUCELL Materials.

 

3.1

In General. In performing the Services, IMMUCELL will transfer the IMMUCELL
Materials to LONZA for use in connection with the performance of the Services.
All IMMUCELL Materials provided to LONZA by IMMUCELL, whether developed before
or after the Effective Date, together with any progeny and derivatives (modified
or unmodified), will be owned solely by IMMUCELL.

 

3.2

Legal Title; Use. Legal title to any IMMUCELL Materials transferred hereunder
shall be unaffected by this Agreement or the transfer made hereunder. LONZA will
use any IMMUCELL Materials transferred to LONZA solely in connection with the
performance of the Services. Except as otherwise provided at law, the transfer
of the IMMUCELL Materials to LONZA gives LONZA no rights in such material other
than those specifically set forth in this Agreement. Any use of the IMMUCELL
Materials by LONZA other than in accordance with this Agreement or as may be
provided by law is a material breach of this Agreement.

 

3.3

LONZA shall:

 

  (a)

at all times use all reasonable endeavors to keep the Production Strain and/or
IMMUCELL Materials secure and safe from loss and damage in such manner as LONZA
stores its own material of similar nature;

 

  (b)

not part with possession of the Production Strain and/or IMMUCELL Materials or
the Product, save for the purpose of activities at the Facility or the External
Contractor or as otherwise authorized in writing by IMMUCELL; and

 

  (c)

ensure that all External Contractors are subject to obligations of confidence
substantially in the form of those obligations of confidence imposed on LONZA
under this Agreement.

 

4.

Licenses; Restrictions

 

4.1

(a) Subject to the terms and conditions of this Agreement, IMMUCELL hereby
grants to LONZA and its Affiliates during the term hereof a non-exclusive,
non-transferable, limited license to use the IMMUCELL Intellectual Property,
IMMUCELL Developments,



--------------------------------------------------------------------------------

ImmuCell Corporation

 

 

the IMMUCELL Information and the IMMUCELL Materials for the sole purpose of
performing the Services at the Facility. (b) LONZA specifically agrees and
acknowledges that the license grant hereunder is limited to the performance of
the Services during the term of this Agreement exclusively for IMMUCELL, and
that there are no implied licenses granted in this Agreement. LONZA
acknowledges, understands and agrees that no right or license is granted by
IMMUCELL to LONZA , express or implied, under the IMMUCELL Intellectual
Property, IMMUCELL Developments, the IMMUCELL Information or the IMMUCELL
Materials except as expressly provided herein. LONZA agrees that it will not
transfer, transmit or otherwise distribute, sublicense, or provide the IMMUCELL
Intellectual Property, the IMMUCELL Developments, the IMMUCELL Information and
the IMMUCELL Materials to any third party. LONZA agrees not to use the IMMUCELL
Intellectual Property, the IMMUCELL Developments, the IMMUCELL Information and
the IMMUCELL Materials in connection with the manufacture of any products or the
provision of any services offered by LONZA for commercial sale or other use.
LONZA will comply with all laws and regulations applicable to handling and use
of the IMMUCELL Intellectual Property, the IMMUCELL Developments, the IMMUCELL
Information and the IMMUCELL Materials.

 

4.2

For the avoidance of doubt, neither party will, as a result of this Agreement,
acquire any right, title, or interest in any intellectual property that the
other party owns or controls as of the Effective Date of this Agreement (i.e.,
the IMMUCELL Intellectual Property or the LONZA Intellectual Property, as
applicable), or that the other party obtains ownership or control of separate
and apart from the performance of the Services under this Agreement.

 

4.3

LONZA agrees that during the term of this Agreement it will not, directly or
indirectly (including without limitation through any Affiliate, subsidiary,
partnership or otherwise) for any other party, research, develop, manufacture,
sell, license, distribute, use or otherwise exploit any products or services
that are based on pharmaceutical grade Nisin. During the term of this Agreement,
no LONZA Intellectual property, LONZA Know-How or LONZA Developments shall be
introduced in regard to the Services provided without the prior written consent
of IMMUCELL. In the event that IMMUCELL consents to the use of the LONZA
Intellectual property, LONZA Know-How or LONZA Developments, IMMUCELL shall
receive, and LONZA hereby grants to IMMUCELL, a non-exclusive, royalty-free
license to use such LONZA Intellectual property, LONZA Know-How or LONZA
Developments during the term of this Agreement, and a non-exclusive, royalty
bearing license after the expiration or termination of this Agreement in the
event that IMMUCELL desires to continue to use such LONZA Intellectual property,
LONZA Know-How of LONZA Developments after the expiration of this Agreement.

xxxxxxxx xxxxxxx xxxxxx xxxxxx xxxxxxxx xxxxxxxx xxxxx xxxx xxxxx xxxxxxx xxxx
xxxxx xxxxx xxxx xxx xxx xxxx xxxxx xxxx xxx xx xxx xxx xx xxxx xxx xxxxx xx
xxxx xx x xx x xxx xxxx xxxx xxx xxxx

 

4.4

LONZA will keep complete and accurate records of the status and progress of the
performance of the Services, including with respect to the development and
manufacture of Product. LONZA shall keep IMMUCELL regularly and fully informed
of the progress and status of the performance of the Services, through regular
telephone conversations and meetings between IMMUCELL and LONZA. In addition,
LONZA will advise and update IMMUCELL in writing on the progress and results of
the performance of the Services and shall furnish IMMUCELL with copies of all
data and other results of the performance of the Services, including without
limitation all



--------------------------------------------------------------------------------

ImmuCell Corporation

 

 

IMMUCELL Developments and LONZA Developments, if any.

 

5.

Developments

 

5.1

IMMUCELL Developments. LONZA acknowledges that IMMUCELL is and will at all times
remain the owner of the IMMUCELL Intellectual Property, the IMMUCELL Information
and the IMMUCELL Materials and nothing contained in this Agreement shall be
interpreted to grant LONZA any license or other rights to the IMMUCELL
Intellectual Property, the IMMUCELL Information and the IMMUCELL Materials
except as expressly provided in this Agreement. All Developments (a) solely
invented by IMMUCELL or that, as applicable, are (b) invented or reduced to
practice by LONZA, by LONZA and IMMUCELL, or by LONZA and/or its Affiliates, the
External Contractors or other contractors or agents of LONZA, by use of the
IMMUCELL Intellectual Property, the IMMUCELL Materials, or the IMMUCELL
Information, (c) directly related to the performance of the Services; or (d) at
IMMUCELL’s expense (collectively, the “IMMUCELL Developments”), shall be the
sole and exclusive property of IMMUCELL. IMMUCELL Developments do not include
LONZA Developments. LONZA hereby assigns to IMMUCELL and shall continue to
assign to IMMUCELL all of its right, title and interest in any IMMUCELL
Developments. LONZA shall promptly disclose to IMMUCELL in writing all IMMUCELL
Developments. LONZA shall execute, and shall require LONZA’s personnel involved
in the performance of the Services to execute, any documents reasonably required
to confirm IMMUCELL’s ownership of the IMMUCELL Developments, and any documents
required to apply for, maintain and enforce any patent or other right in the
IMMUCELL Developments. Upon IMMUCELL’s request and at IMMUCELL’s expense, and at
no cost to LONZA, LONZA shall assist IMMUCELL as may be necessary to apply for,
maintain and enforce any patent or other right in the IMMUCELL Developments. For
the avoidance of doubt, the parties agree that the term “IMMUCELL Developments”
shall not under any circumstances be interpreted or defined to include any
“LONZA Developments”.

 

5.2

LONZA Developments. IMMUCELL acknowledges that LONZA is and will at all times
remain the owner of the LONZA Intellectual Property and the LONZA Know-How and
nothing contained in this Agreement shall be interpreted to grant IMMUCELL any
license or other rights to the LONZA Intellectual Property or the LONZA
Know-How. All Developments solely invented or reduced to practice by LONZA
and/or its Affiliates, contractors or agents develops, conceives, invents,
reduces to practice or makes in the course of performance of the Services and
that (i) arises from or relates to the LONZA Know-How and/or Intellectual
Property; and (ii) is severable from the IMMUCELL Developments and does not
reveal or disclose such (collectively, the “LONZA Developments”), shall be the
sole and exclusive property of LONZA.

 

5.3

IMMUCELL has supplied to LONZA IMMUCELL Information, together with full details
of any hazards relating to the Production Strain, Product and/or IMMUCELL
Materials, their storage and use. Property in the Production Strain and/or
IMMUCELL Materials and/or IMMUCELL Information supplied to LONZA shall remain
vested in IMMUCELL.

 

6.

Delivery, Transportation of Product and IMMUCELL Tests

 

6.1

IMMUCELL shall provide LONZA with a rolling 36-months forecast schedule of
demand showing their estimated amount of Product during that period (“Forecast
Schedule”). The Forecast Schedule shall be updated quarterly on a routine basis
or immediately if a shift in order pattern or volumes is recognized. The first
such Forecast Schedule shall be provided to LONZA on the Effective Date and
thereafter by the fifth (5th) working day of the first month of each calendar
quarter. Amount of Product detailed in the first twelve (12) months from the
Effective Date will represent firm orders of Product (“Firm Forecast Schedule”).
Firm orders made by IMMUCELL on the basis of the Firm Forecast Schedule shall be
submitted by facsimile or in any other



--------------------------------------------------------------------------------

ImmuCell Corporation

 

 

written or electronic form, setting out the amount of Product required, the date
for Delivery and the Delivery address. The remaining twenty-four (24) months of
the Forecast Schedule shall be, on a rolling, non-binding basis.

 

6.2

At the latest twelve (12) months before the actual delivery of Product, IMMUCELL
shall submit to LONZA a firm purchase order (“Firm Purchase Order”) by facsimile
or in any other written or electronic form, setting out, including but not
limited, the quantity of Product required, quality standard, the date for
delivery and the delivery address. In the event that a Firm Purchase Order has
to be changed on IMMUCELL’s demand, LONZA has to be informed in writing and full
cost compensation of such change has to be carried by IMMUCELL.

 

6.3

LONZA shall confirm the delivery date(s) and quantity of Product to be delivered
as set out in each Firm Purchase Order within ten (10) business days of receipt
from IMMUCELL. Upon confirmation, each Firm Purchase Order will be regarded by
the parties as a binding irrevocable commitment by LONZA to manufacture and to
deliver to IMMUCELL the relevant quantity of Product according to the
requirements set out in such Firm Purchase Order.

 

6.4

Product shall be delivered FCA (Free Carrier) the Facility (as defined by
Incoterms 2000) which means (a) Lonza delivers Product, cleared for export, to
the carrier nominated by IMMUCELL at the Facility and loaded onto the nominated
carrier’s collecting vehicle (“Deliver,” “Delivery,” or “Delivered,” as
appropriate), (b) risk and title to Product pass to IMMUCELL upon Delivery. At
the time of Delivery, LONZA shall provide IMMUCELL by email or facsimile
transmission with a Certificate of Analysis for each Product Delivery, and LONZA
shall also ship a Product sample (with sample size to be specified by IMMUCELL)
to IMMUCELL (at IMMUCELL’s address specified on page 1 of this Agreement).
Subject to Clause 6.3, LONZA shall deliver to IMMUCELL the Certificate of
Analysis not later than the date of Delivery. Transportation of Product and
samples, whether or not under any arrangements made by LONZA on behalf of
IMMUCELL, shall be made at the sole risk and expense of IMMUCELL.

 

6.5

At IMMUCELL’s request, LONZA will Deliver Product in quarantine prior to
delivery of the Certificate of Analysis. Such request shall be accompanied by
IMMUCELL’s written acknowledgement that the Product has been Delivered without
the transmittal to IMMUCELL of a Certificate of Analysis, that accordingly the
Product cannot be administered to animals until transmittal of the Certificate
of Analysis and that IMMUCELL nevertheless accepts full risk of loss, title and
ownership of the Product. The Delivery of Product in quarantine shall be subject
to such testing requirements as LONZA may reasonably require (but no more than
the agreed upon release testing package set forth in Schedule 1), and the
xxxxxxxxxxxxxxxxxxx period referred to in Clause 6.11 shall run from Delivery in
quarantine of the Product to IMMUCELL.

 

6.6

Unless otherwise agreed, LONZA shall package and label Product for Delivery in
accordance with the packaging Specifications set forth in Schedule 1. It shall
be the responsibility of IMMUCELL to inform LONZA in writing in advance of any
special packaging and labelling requirements for Product. All additional costs
and expenses of whatever nature incurred by LONZA in complying with such special
requirements shall be charged to IMMUCELL in addition to the Price.

 

6.9

IMMUCELL shall diligently examine the Product as soon as practicable after
receipt. Notice of all claims (time being of the essence) arising out of:

 

  (a)

visible damage to or total or partial loss of Product in transit shall be given
in writing to LONZA and the carrier within xxxxxxxxxxxxxxxxxxxxxx of receipt by
IMMUCELL; or

 

  (b)

non-Delivery shall be given in writing to LONZA within xxxxxxxxxxxxx after the
date of LONZA’s dispatch notice.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

6.10    

IMMUCELL shall make damaged Product and associated packaging materials available
for inspection and shall comply with the requirements of any insurance policy
covering the Product notified by LONZA to IMMUCELL. LONZA shall offer IMMUCELL
all reasonable assistance (at the cost and expense of IMMUCELL) in pursuing any
claims arising out of the transportation of Product.

 

6.11    

Promptly following receipt of Product or any sample thereof, IMMUCELL may carry
out any of the tests outlined or referred to in the Specification set out in
Schedule 1. Subject to Clause 2.2, if such tests show that the Product fails to
meet Specification or was not manufactured in accordance with the requirements
of cGMP, IMMUCELL shall give LONZA written notice thereof within
xxxxxxxxxxxxxxxxxxxx from the date of IMMUCELL’s actual receipt of the Product
and shall return such Product to LONZA’s premises for further testing. In the
absence of such written notice Product shall be deemed to have been accepted by
IMMUCELL as meeting Specification and the requirements of cGMP. Subject to
Clause 2.2, if IMMUCELL has reasonably demonstrated to LONZA that Product
returned to LONZA fails to meet Specification and/or the requirements of cGMP
and that such failure is not due (in whole or in part) to acts or omissions of
IMMUCELL or any third party after Delivery, LONZA shall, at IMMUCELL’s
discretion, refund that part of the Price that relates to the production of such
Product or replace such Product at its own cost and expense. In the event
IMMUCELL requires LONZA to replace such Product, LONZA shall use all reasonable
endeavors to do so with the minimum delay having regard to its commitments to
third parties in the timing of such replacement.

 

6.12    

Subject to Clause 2.2, if there is any dispute concerning whether Product
returned to LONZA fails to meet Specification or whether such failure is due (in
whole or in part) to acts or omissions of IMMUCELL or any third party after
Delivery, such dispute shall be referred for decision to an independent expert
(acting as an expert and not as an arbitrator) to be appointed by agreement
between LONZA and IMMUCELL or, in the absence of agreement by the President for
the time being of the Association of the Swiss Pharmaceutical Industry. If the
expert determines that the Product is off Specifications due to a fault or
omission by LONZA, the costs of such independent expert shall be borne by LONZA.
If the failure to meet the Specifications is not due to a fault or omission by
LONZA, the cost of such independent expert shall be borne by IMMUCELL. The
decision of such independent expert shall be in writing and, save for manifest
error on the face of the decision, shall be binding on both LONZA and IMMUCELL.

 

6.13    

The provisions of Clauses 6.11 and 6.12 shall be the sole remedy available to
IMMUCELL in respect of Product that fails to meet Specification.

 

7.         

Price and Terms of Payment

 

7.1       

IMMUCELL shall pay the Price set out in Schedule 3 for provision of Services or
purchase of Product that have been authorized by a purchase order issued by
IMMUCELL pursuant to this Agreement, together with any additional costs and
expenses that fall due under this Agreement in accordance with the Terms of
Payment.

 

7.2       

Prices for the Services provided by LONZA are based on the assumptions and
information laid out in Schedule 2. If there is a significant deviation in the
amount of Services to be provided by LONZA, the parties will enter good-faith
negotiations regarding any price changes.

 

7.3       

Unless otherwise indicated in writing by LONZA, all prices and charges are
exclusive of Value Added Tax or of any other applicable taxes, levies, imposts,
duties and fees of whatever



--------------------------------------------------------------------------------

ImmuCell Corporation

 

 

nature imposed by or under the authority of any government or public authority,
which shall be paid by IMMUCELL (other than taxes on LONZA’s income). All
invoices are strictly net and payment must be made within xxxxxxxxxxxxxxxx of
date of invoice. Payment shall be made without deduction, deferment, set-off,
lien or counterclaim of any nature.

 

7.4    

It is understood and acknowledged by LONZA and IMMUCELL that Services described
in Schedule 2 (specifically Stages 2, 4, 5, 6, 7, 8 and 9) shall only commence
upon the issuance of a written purchase order by IMMUCELL that authorizes LONZA
to proceed with the Services described in each Stage (specifically Stages 2, 4,
5, 6, 7, 8 and 9) included in Schedule 2. IMMUCELL and LONZA acknowledge and
agree that the terms and conditions that may be included in any IMMUCELL
purchase order shall not apply and that the terms and conditions of this
Agreement shall control. LONZA and IMMUCELL acknowledge that Stages 1 and 3
commenced on xxxxxxxxxxxxxxxxx pursuant to IMMUCELL Purchase Order No. D4986 and
that IMMUCELL paid LONZA xxxxxxxxxxxxxxunder LONZA Invoice No. 5132 for the
Services provided by Lonza in Stages 1 and 3.

 

7.5    

For each deliverable specified in the Services as provided in Schedule 2, Stages
2.1, 2.2, 2.3, 5 and 6, IMMUCELL shall pay to LONZA the milestone payment amount
corresponding to such deliverable, as set forth in the Schedule 3 as follows:
xxxxxx xxxxxxxxxx xxxx of each milestone payment shall be due and payable after
issuance of a written purchase order by IMMUCELL and receipt by IMMUCELL of an
invoice from LONZA for xxxx xxxxxxxx xxxxxxx of the applicable milestone
payment, and xxxxxx xxxxxxxx xxxxxxxxxxx xxxxxxxx of the applicable milestone
payment shall be due and payable upon completion of the applicable deliverable.
No milestone payment shall be contingent upon xxxxxxx xxxxxxxxxxx xxxxxxxxxxxx
xxxxxxxxxx. After issuance of a written purchase order for Engineering Batches
(Stage 7), Validation Batches (Stage 8) and Commercial Batches (Stage 9) of
Product as applicable, IMMUCELL shall pay xxxxxxxxx xxxxxxxxxx of the price for
each Batch as defined in Schedule 3 upon xxxxxx xxxxxxxxxxx xxxxxxxxx and after
receipt by IMMUCELL of an invoice from LONZA for xxxxx xxxxx xxxxxxxxx of the
price for each batch as defined in Schedule 3, and the xxxxxx xxxxxxx xxxxxxxxxx
xxxxxx of the price for each Batch as defined in Schedule 3 shall be due and
payable upon xxxxxxxx. Payment of each such invoice shall be due and owing
within xxxxxxx of the invoice date. IMMUCELL agrees that, for the Term of this
Agreement, LONZA shall exclusively manufacture 100% of IMMUCELL’s Commercial
Batches of Product (“Exclusivity Obligation”). If IMMUCELL issues a purchase
order covering the Validation Batches (Stage 8), LONZA agrees to reserve time in
the Facility for xxxxxxxxxxxxx xxxxxxxxxxx xxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxx
xxxxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxxxxx xxxxxxxxxxx
xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxI If LONZA is unable to accept a written
purchase order from IMMUCELL that was submitted in accordance with Section 6
xxxxx then IMMUCELL shall be released from the Exclusivity Obligation and may
seek alternate sources for Product. In such negotiations with an alternate
vendor, IMMUCELL will make a good faith effort to xxxxxxx xxxxxx xxxxxxxxx
xxxxxxxxxx xxxxxxxxxx If LONZA is unable to accept a written purchase order from
IMMUCELL that was submitted in accordance with Section 6 xxxxxx xxxxx xxxxxxxx
xxxxxxxxxxxx xxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxx, then IMMUCELL and
LONZA will negotiate in good faith an allocation of production between an amount
held exclusively for Lonza and an excess to be obtained from alternate sources
for Product.

 

7.6    

In default of payment on due date:



--------------------------------------------------------------------------------

ImmuCell Corporation

 

    (a)    

interest shall accrue on any amount overdue at the annual rate of
xxxxxxxxxxxxxxxxxxxx, with interest calculated based on the number of days that
payment is delinquent; and

 

    (b)    

LONZA shall, at its sole discretion, and without prejudice to any other of its
accrued rights, be entitled to suspend the provision of the Services or to treat
this Agreement as repudiated on not less than xxxxxxxxxxxxxxxxxxxxxx prior
notice in writing to IMMUCELL given at any time thereafter.

 

8.      

Warranties and Indemnification

 

8.1    

LONZA warrants that:

 

    (a)    

the Services shall be performed in accordance with the terms and conditions of
this Agreement, including, without limitation, Clauses 2.1 and 2.2;

 

    (b)    

as of the date of this Agreement the LONZA Know-How and/or Intellectual Property
are owned by LONZA or LONZA is otherwise entitled to use them for the purposes
of providing Services under this Agreement and during the term of this Agreement
LONZA shall not do or cause anything to be done which would adversely affect
their ownership or entitlement to use the same for those purposes;

 

    (c)    

LONZA has the necessary corporate authorizations to enter into this Agreement,;

 

    (d)    

as of the date of this Agreement to the best of LONZA’s knowledge and belief,
the use by LONZA of the LONZA Know-How and the LONZA Intellectual Property
(excluding any modifications or steps made or developed by IMMUCELL, IMMUCELL
Materials, Information and/or Intellectual Property) and LONZA Know-How and/or
Intellectual Property for the performance of the Services as provided herein
will not infringe any rights (including without limitation any intellectual or
industrial property rights) vested in any third party; and

 

    (e)    

LONZA will notify IMMUCELL in writing immediately if it receives or is notified
of a claim from a third party that the use by LONZA of the LONZA Know-How and/or
Intellectual Property for Services infringes any intellectual property rights
vested in such third party.

 

8.2    

IMMUCELL warrants that:

 

    (a)    

IMMUCELL has and shall at all times throughout the term of this Agreement have
the right to supply the Production Strain, the other IMMUCELL Materials and
IMMUCELL Information to LONZA and the necessary rights to permit LONZA to use
the same for the purpose of the Services;

 

    (b)    

IMMUCELL has the necessary corporate authorizations to enter into this
Agreement;

 

    (c)    

any of the Production Strain, the other IMMUCELL Materials, Information and/or
Intellectual Property not owned by IMMUCELL are licensed to IMMUCELL under a
license which will permit their use by LONZA to perform the Services;

 

    (d)    

to the best of IMMUCELL’s knowledge and belief, the use by LONZA of the
Production Strain, other IMMUCELL Materials, Information and/or Intellectual
Property for the



--------------------------------------------------------------------------------

ImmuCell Corporation

 

 

Services (including without limitation the manufacture of the Product) will not
infringe any intellectual property rights of any third party; and

 

    (e)    

IMMUCELL will promptly notify LONZA in writing if it receives or is notified of
a claim from a third party that the Production Stain, other IMMUCELL Materials,
Information and/or Intellectual Property or that the use by LONZA thereof for
the provision of the Services infringes any intellectual property rights of such
third party.

 

8.3    

Disclaimer: THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT ARE IN LIEU OF
ALL OTHER WARRANTIES, AND, EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT, ALL OTHER WARRANTIES, BOTH EXPRESS AND IMPLIED, ARE EXPRESSLY
DISCLAIMED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

8.4    

Indemnification by LONZA: Subject to Clauses 8.6, 8.7 and 8.8 below, LONZA shall
defend, indemnify and hold harmless each of IMMUCELL and its directors,
officers, and employees and the successors and assigns of any of the foregoing
(each a “IMMUCELL Indemnitee”) from and against any loss, damage, costs and
expenses (including court costs and legal fees on a full indemnity basis) that
IMMUCELL may suffer arising directly out of any breach of the warranties given
by LONZA in clause 8.1 above or any claims alleging that LONZA’s sole use of
LONZA Know-How (excluding use of LONZA Know-How with IMMUCELL Materials or
IMMUCELL Information) infringes any rights (including without limitation any
intellectual property rights) vested in a third party (whether or not LONZA
knows or should have known the same) provided that there shall be excluded from
this indemnity all IMMUCELL revenue.

 

8.5    

Indemnification by IMMUCELL: Subject to Clauses 8.6 and 8.7 below, IMMUCELL
shall defend, indemnify and hold harmless each of LONZA and its directors,
officers, and employees and the successors and assigns of any of the foregoing
(each a “LONZA Indemnitee”) from and against any loss, damage, costs and
expenses of any nature (including court costs and legal fees on a full indemnity
basis), that LONZA may suffer arising directly out of any breach of the
warranties given by IMMUCELL in clause 8.2 above or any claims alleging LONZA’s
use of the Production Strain, IMMUCELL Materials or IMMUCELL Information
infringes any rights (including, without limitation, any intellectual property
rights) vested in any third party (whether or not IMMUCELL knows or should have
known about the same) provided that there shall be excluded from this indemnity
all LONZA actual or potential revenues other than those which are an integral
part of any Price or fees which IMMUCELL is obliged to pay to LONZA under this
Agreement. IMMUCELL shall further indemnify and maintain LONZA Indemnitees
against all claims, actions, costs, expenses (including court costs and legal
fees on a full indemnity basis) or other liabilities whatsoever in respect of:

 

    (a)    

any product liability in respect of Product, unless such liability is caused by
the negligent act or omission of LONZA in the production and/or supply of
Product; and

 

    (b)    

any negligent or willful act or omission of IMMUCELL in relation to the use,
processing, storage or sale of the Product.

 

8.6    

Indemnification Procedure: If a LONZA Indemnitee or a IMMUCELL Indemnitee (the
“Indemnitee”) intends to claim indemnification under this Clause 8, it shall
promptly notify the other party (the “Indemnitor”) in writing of such alleged
liability. The Indemnitor shall have the right to control the defense thereof
with counsel of its choice as long as such counsel is reasonably acceptable to
Indemnitee; provided, however, that any Indemnitee shall have the right to
retain its own counsel at its own expense, for any reason, including if
representation of any Indemnitee by the counsel retained by the Indemnitor would
be inappropriate due to actual



--------------------------------------------------------------------------------

ImmuCell Corporation

 

 

or potential differing interests between such Indemnitee and any other party
reasonably represented by such counsel in such proceeding. The Indemnitee, its
employees and agents, shall reasonably cooperate with the Indemnitor and its
legal representatives in the investigation of any liability covered by this
Clause 8. The obligations of this Clause 8.6 shall not apply to amounts paid in
settlement of any claim, demand, action or other proceeding if such settlement
is effected without the consent of the Indemnitor, which consent shall not be
withheld or delayed unreasonably. The failure to deliver written notice to the
Indemnitor within a reasonable time after the commencement of any such action,
if prejudicial to its ability to defend such action, shall relieve the
Indemnitor of any obligation to the Indemnitee under this Clause 8. It is
understood that only LONZA or IMMUCELL may claim indemnity under this Clause 8
(on its own behalf or on behalf of its Indemnitees), and other indemnitees may
not directly claim indemnity hereunder.

 

8.7    

Disclaimer of Consequential Damages: Subject to the second sentence of this
Clause 8.7, in no event shall either party be liable to the other party for
incidental, indirect, special, punitive or consequential damages arising from or
related to breach of this Agreement. The foregoing disclaimer of damages shall
not apply in the case of breach of Clause 9 (Confidentiality), or grossly
negligent or intentionally wrongful acts or omissions.

 

8.8    

Limitation of Liability: Subject to Clause 8.7 and to the second sentence of
this Clause 8.8, in no event shall LONZA’s liability to IMMUCELL for direct
damages arising from or related to breach of this Agreement exceed
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx. The
foregoing limitation of liability shall not apply in the case of breach of
Clause 9 (Confidentiality), or grossly negligent or intentionally wrongful acts
or omissions.

 

9.      

Confidentiality

 

9.1    

IMMUCELL acknowledges that LONZA Know-How and LONZA acknowledges that IMMUCELL
Information, IMMUCELL Intellectual Property and IMMUCELL Materials with which it
is supplied by the other pursuant to the Agreement, is supplied, subject to
Clause 9.5, in circumstances imparting an obligation of confidence and each
agrees to keep such LONZA Know-How or such IMMUCELL Information secret and
confidential and to respect the other’s proprietary rights therein and not at
any time for any reason whatsoever to disclose or permit such LONZA Know-How or
such IMMUCELL Information, IMMUCELL Intellectual Property and IMMUCELL Materials
to be disclosed to any third party save as expressly provided herein, nor to use
such Information for any other purpose than the performance of this Agreement.

 

9.2    

IMMUCELL and LONZA shall each procure that all their respective employees,
consultants, contractors and persons for whom it is responsible having access to
LONZA Know-How or IMMUCELL Information, IMMUCELL Intellectual Property and
IMMUCELL Materials shall be subject to the same obligations of confidence as the
principals pursuant to Clauses 9.1 and 9.3 and shall be bound by secrecy
agreements in support of such obligations.

 

9.3    

LONZA and IMMUCELL each undertake not to disclose or permit to be disclosed to
any third party (including any contractors or consultants not previously
approved in writing by LONZA, such approval not to be unreasonably withheld or
delayed), or otherwise make use of or permit to be made use of (a) any trade
secrets or confidential information relating to the technology, business affairs
or finances of the other, any subsidiary, holding company or subsidiary or any
such holding company of the other, or of any suppliers, agents, distributors or
licensees of the other which comes into its possession under this Agreement or
(b) the commercial terms of this Agreement except to the extent that the same is
required to be disclosed pursuant to subpoena,



--------------------------------------------------------------------------------

ImmuCell Corporation

 

 

court order, judicial process or otherwise by law, provided the receiving party
provides prompt notice to the disclosing party of such requirement in order to
give the disclosing party an opportunity to timely seek a protective order or
other appropriate judicial relief. In the event the disclosing party is unable
to obtain a protective order or other appropriate judicial relief, the receiving
party shall disclose only that portion of the disclosing party’s confidential
information which is legally required to be disclosed, and ensure that all such
confidential information of the disclosing party shall be redacted to the
fullest extent permitted by law prior to such disclosure and that the disclosing
party shall be given an opportunity to review the confidential information prior
to its disclosure.

 

9.4    

The obligations of confidence referred to in this Clause 9 shall not extend to
any information which:

 

    (a)    

is or becomes generally available to the public otherwise than by reason of a
breach by the receiving party of the provisions of this Clause 9;

 

    (b)    

is known to the receiving party and is at its free disposal prior to its receipt
from the disclosing party;

 

    (c)    

is subsequently disclosed to the receiving party without being made subject to
an obligation of confidence by a third party;

 

    (d)    

LONZA or IMMUCELL may be required to disclose under any statutory, regulatory or
similar legislative requirement, subject to the imposition of obligations of
secrecy wherever possible in that relation; or

 

    (e)    

is developed by any servant or agent of the receiving party without access to or
use or knowledge of the information by the disclosing party.

 

9.5     The parties acknowledge that:

 

    (a)    

without prejudice to any other rights and remedies that the parties may have,
the parties agree that the LONZA Know-How and IMMUCELL Information, IMMUCELL
Intellectual Property and IMMUCELL Materials is valuable and that damages may
not be an adequate remedy for any breach of the provisions of this Clause 9. The
parties agree that the relevant party will be entitled without proof of special
damage to seek the remedies of an injunction and other equitable relief for any
actual or threatened breach by the other party;

 

    (b)    

save as provided herein LONZA shall not at any time have any right, title,
license or interest in or to IMMUCELL Materials, Information and/or Intellectual
Property or any other intellectual property rights vested in IMMUCELL or to
which IMMUCELL is entitled; and

 

    (c)    

IMMUCELL shall not at any time have any right, title, license or interest in or
to LONZA Know-How and/or LONZA Intellectual Property or any other intellectual
property rights which are vested in LONZA or to which LONZA is otherwise
entitled.

 

10.     Coming into Force, Termination

 

10.1  

This Agreement shall come into force on the Effective Date and will remain in
full force, unless or until terminated according to the terms of this Agreement;
this Agreement shall terminate in



--------------------------------------------------------------------------------

ImmuCell Corporation

 

the event that IMMUCELL elects not to submit a purchase order as provided herein
and provides written notice to that effect to LONZA; provided, xxxxxxxx
xxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxxx
xxxxxxxxxx xxxxx xxxx xxx xxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxx
xxxxxxxxx xxxxxxxxxxx xxxxxxxxxx xxxxxxxxxxxxx xxxxxxxx xxxxxxxxxxx
xxxxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxx xxxxxxxxxxxx  (collectively the “Term”).

 

10.2    

If it becomes apparent to either LONZA or IMMUCELL at any stage in the provision
of the Services that it will not be possible to complete the Services for
scientific or technical reasons, a xxxxxxxxxx period shall be allowed for good
faith discussion and attempts to resolve such problems. If such problems are not
resolved within such period, LONZA and IMMUCELL shall each have the right to
terminate the Agreement with immediate effect by giving to the other party
notice in writing. In the event of such termination, IMMUCELL shall pay to LONZA
a termination sum calculated by reference to all the Services performed by LONZA
prior to such termination (including a pro rata proportion of the Price for any
stage of the Services which is in process at the date of termination) and all
expenses and uncancellable costs which, despite LONZA’s commercially reasonable
best efforts, Lonza could not avoid the reasonable incurrence thereof in giving
effect to such termination (including the costs of terminating any commitments
entered into under the Agreement, such termination sum not to exceed the Price).
If LONZA is in material breach of this Agreement and fails to cure such material
breach in accordance with the provisions of Section 10.4 below, IMMUCELL shall
have the right to terminate this Agreement upon xxxxxxxxxxxxxxxx prior written
notice and, in such event, IMMUCELL may seek alternate sources for Product.

 

10.3    

For the avoidance of doubt, activities relating to fermentation shall be deemed
to commence with the date of removal of the vial of cells from frozen storage
for the performance of the fermentation (“Commencement”).

 

10.4    

The parties may each terminate the Agreement with immediate effect by notice in
writing to the other party upon the occurrence of any of the following events:

 

     (a)    

if the other commits a material breach of the Agreement (which shall include a
breach of the warranties set out in Clause 8 above) which in the case of a
breach capable of remedy is not remedied within thirty (30) days of the receipt
by the other of notice identifying the breach and requiring its remedy;
provided, however, that such additional thirty (30) day cure period shall not
apply to any failure to make payment when due; or

 

     (b)    

if the other ceases for any reason to carry on business or compounds with or
convenes a meeting of its creditors or has a receiver or manager appointed in
respect of all or any part of its assets or is the subject of an application for
an administration order or of any proposal for a voluntary arrangement or enters
into liquidation (whether compulsorily or voluntarily) or undergoes any
analogous act or proceedings under foreign law.

 

10.5    

Upon the termination of the Agreement for whatever reason:

 

     (a)    

LONZA shall promptly return to IMMUCELL all IMMUCELL Information and IMMUCELL
Intellectual Property and shall dispose of or return to IMMUCELL Materials (and
where supplied by IMMUCELL the Production Strain) and any materials therefrom,
as directed by IMMUCELL, and LONZA shall not thereafter use or exploit the
IMMUCELL Information, IMMUCELL Intellectual Property and IMMUCELL Materials in
any manner whatsoever;



--------------------------------------------------------------------------------

ImmuCell Corporation

 

    (b)    

IMMUCELL shall promptly return to LONZA all LONZA Know-How and LONZA
Intellectual Property it has received from LONZA, and IMMUCELL shall not
thereafter use or exploit the LONZA Know-How and/or Intellectual Property in any
way whatsoever except as otherwise agreed upon in writing by LONZA and IMMUCELL;

 

    (c)    

LONZA and IMMUCELL shall do all such acts and things and shall sign and execute
all such deeds and documents as the other may reasonably require to evidence
compliance with this Clause 10.4.

 

10.6    

Termination of this Agreement for whatever reason shall not affect the accrued
rights of either LONZA or IMMUCELL arising under or out of this Agreement and
all provisions which are expressed to survive the Agreement shall remain in full
force and effect.

 

11.      

Force Majeure

 

11.1    

If LONZA is prevented or delayed in the performance of any of its obligations
under the Agreement by Force Majeure and shall give written notice thereof to
IMMUCELL specifying the matters constituting Force Majeure together with such
evidence as LONZA reasonably can give and specifying the period for which it is
estimated that such prevention or delay will continue, LONZA shall be excused
from the performance or the punctual performance of such obligations as the case
may be from the date of such notice for so long as such cause of prevention or
delay shall continue provided that if such period of time exceeds one-hundred
and eighty (180) days IMMUCELL may terminate the Agreement and be released from
any obligations under firm purchase orders outstanding in accordance with
Section 6.1 or Section 6.2 without further obligation to LONZA

 

11.2    

The expression “Force Majeure” shall be deemed to include any cause affecting
the performance by LONZA of the Agreement arising from or attributable to acts,
events, acts of God, omissions or accidents beyond the reasonable control of
LONZA.

 

12.      

Governing Law, Interpretation, Jurisdiction and Enforceability

 

12.1    

The construction, validity and performance of the Agreement shall be governed by
the laws of the State of Delaware, USA without regard to any choice of law
principle that would dictate the application of the law of another jurisdiction,
and shall in no event be governed by The United Nations Convention on Contracts
for the International Sale of Goods. The parties agree to try to amicably settle
any dispute that may arise between the parties in relation to this Agreement
pursuant to Section 12.3 of this Agreement. If no amicable settlement of any
such dispute can be reached by the parties, the parties agree that they may
pursue any and all remedies provided at law or in equity. This Agreement shall
be interpreted in the English language and any differences in interpretation of
the Agreement resulting from translation of the Agreement into a language other
than the English language shall be of no effect.

 

12.2    

No failure or delay on the part of either LONZA or IMMUCELL to exercise or
enforce any rights conferred on it by the Agreement shall be construed or
operate as a waiver thereof nor shall any single or partial exercise of any
right, power or privilege or further exercise thereof operate so as to bar the
exercise or enforcement thereof at any time or times thereafter.

 

12.3    

Any disputes relating to issues arising from this Agreement shall, in the
absence of resolution within thirty (30) days of the dispute arising, be
referred to the Chief Executive Officers of IMMUCELL and LONZA, who shall
discuss the matter and attempt to resolve it by mutual consent.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

12.4    

Nothing in this Clause 12 shall prevent a party from exercising any right under
this Agreement, including the right of termination under Clause 10 above.

 

13.    

Notices

 

13.1  

Any notice or other communication to be given under this Agreement shall be
delivered personally or sent by facsimile transmission, or if facsimile
transmission is not available, by first class pre-paid post addressed

 

13.2  

All such notices or other communications shall be deemed to have been received
as follows:

 

    (a)    

if delivered personally, at the time of such delivery;

 

    (b)    

if sent by facsimile, upon receipt of the transmission confirmation slip showing
completion of the transmission;

 

    (c)    

if sent by first class pre-paid post, ten (10) business days (Saturdays, Sundays
and Bank or other public holidays excluded) after being placed in the post.

 

14.    

Illegality

 

14.1  

If any provision or term of this Agreement or any part thereof shall become or
be declared illegal, invalid or unenforceable for any reason whatsoever
including but without limitation by reason of the provisions of any legislation
or other provisions having the force of law or by reason of any decision of any
Court or other body or authority having jurisdiction over the parties hereto:

 

    (a)    

such provision shall, so far as it is illegal, invalid or unenforceable, be
given no effect by the Parties and shall be deemed not to be included in this
Agreement;

    (b)    

the other provisions of this Agreement shall be binding on the Parties as if
such provision was not included therein; and

    (c)    

the Parties agree to negotiate in good faith to amend such provision to the
extent possible for incorporation herein in such reasonable manner as most
closely achieves the intention of the Parties without rending such provision
invalid or unenforceable.

 

15.    

Miscellaneous

 

15.1  

IMMUCELL shall obtain and maintain product liability insurance with a reputable
and solvent insurance provider in the amount of at least Two Million Dollars
(US) ($2,000,000.00 (US) per event or linked events. IMMUCELL shall ensure that
LONZA’s interest shall be noted on the product liability insurance policy and
IMMUCELL shall supply LONZA with a copy of such insurance policy on reasonable
request and shall not terminate or amend (other than amending to increase the
level of cover) such policy without prior written notice to LONZA.

 

15.2  

Neither party shall be entitled to assign, transfer, charge or in any way make
over the benefit and/or the burden of this Agreement without the prior written
consent of the other which consent shall not be unreasonably withheld or
delayed, save that either party shall be entitled without the prior written
consent of the other party to assign, transfer, charge, sub-contract, deal with
or in



--------------------------------------------------------------------------------

ImmuCell Corporation

 

 

any other manner make over the benefit and/or burden of this Agreement to a
successor of that party’s business by reason of merger, sale of all or
substantially all of its assets or other form of acquisition.

 

15.3    

Nothing herein shall be construed as releasing either party from any obligation
that matured prior to the expiration or termination of this Agreement. The
obligations of the parties under Clauses 2.6 (Restrictions on use of Production
Strain, IMMUCELL Materials, IMMUCELL Information and IMMUCELL Intellectual
Property), 4 (Licenses; Restrictions), 8 (Warranties and Indemnification), 9
(Confidentiality), and 10.4, 10.5 and 10.6 (consequences of termination) shall
survive the termination of this Agreement for any reason.

 

15.4  

The text of any press release or other communication to be published by or in
the media concerning the subject matter of the Agreement shall require the prior
written approval of LONZA and IMMUCELL.

 

15.5  

The Agreement embodies the entire understanding of LONZA and IMMUCELL and there
are no promises, terms, conditions or obligations, oral or written, expressed or
implied, other than those contained in the Agreement. The terms of the Agreement
shall supersede all previous agreements, including without limitation the
Transfer and Evaluation Agreement, which may exist or have existed between LONZA
and IMMUCELL relating to the Services.

 

15.6  

No variation of or addition to this Agreement or any part thereof shall be
effective unless in writing and signed on behalf of both parties.
Notwithstanding the above the parties hereby confirm that amendments to the
Specification shall be effective if reduced to writing and signed by the quality
and/or regulatory representative of both parties, which quality and/or
regulatory representative shall be nominated from time to time by each party.

[The next page is the signature page.]



--------------------------------------------------------------------------------

ImmuCell Corporation

 

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first above written.

 

LONZA Sales Ltd   IMMUCELL Basel, July 15,2010   Portland, July 15, 2010
Signature:         /s/ Scott B. Waldman           Signature:       /s/ Michael
F. Brigham       ———   Printed Name:   Michael F. Brigham
Printed Name:   Scott B. Waldman   Title:     President & CEO
Title: Vice President and Secretary   Signature:       /s/ Joseph H. Crabb      
Signature:       /s/ John McGrath         ——— Printed Name:   John McGrath  
Printed Name:   Joseph H. Crabb

Title:   Senior VP and General Manager,

Biological Operations

  Title:   Vice President & Chief Scientific Officer



--------------------------------------------------------------------------------

ImmuCell Corporation

 

Schedule 1: Specifications

The work programme contains activities required prior to manufacture of a cGMP
batch. Changes to the Specification may affect the activities, price and terms
for the services.

(A) Packaging, storage and shipping specifications

(B) Specification for a master and working cell bank

For draft see Exhibit B

(C) Specification for bulk purified Product (cGMP)

For draft see Exhibit C

 

[TO BE AGREED UPON AND SET FORTH IN WRITING BY THE PARTIES SUBSEQUENT TO THE
EFFECTIVE DATE]



--------------------------------------------------------------------------------

ImmuCell Corporation

 

Schedule 2: Work program

(A) Supply of IMMUCELL Materials and IMMUCELL Technology

Prior to commencement of the Services at LONZA or, if appropriate, prior to the
commencement of the relevant Stage of the Services, IMMUCELL shall supply LONZA
with the following:

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxx

xxxxx



--------------------------------------------------------------------------------

IMMUCELL CORPORATION

 

(B) Activities to be Undertaken by LONZA

Stage 1    Technology transfer Stage 2.1    Lab scale process Stage 2.2   
Reproduction/Scale-up Stage 2.3    Process Limit Studies Stage 3    Analytical
Method Transfer/verification Stage 4    Regulatory Support for first CMC
Technical Section submission to FDA Stage 5    Facility Adaptation Stage 6   
Preparation of cGMP documentation for Commercial Batches Stage 7    Engineering
Batches Stage 8    Validation Batches Stage 9    Commercial Campaign



--------------------------------------------------------------------------------

ImmuCell Corporation

 

Stage 1: Technology Transfer

Objectives

  1.    To

transfer list of raw materials and suppliers.

  2.    To

transfer analytical methods used by IMMUCELL for in-process control and batch
release.

  3.    To

transfer cGMP Working Cell Bank of production strain together with relevant
documentation to LONZA according to cGMP.

  4.    To

transfer IMMUCELL’S fermentation processes for Nisin.

  5.    To

transfer IMMUCELL’S product harvesting and purification procedures for product.

  6.    To

define (LONZA) and approve (IMMUCELL) suitable quality and suppliers of raw
materials and approve quality and suppliers of raw materials.

  7.    To

issue Quality Agreement.

  8.    To

issue Transfer Protocol.

Activities

xxxxxx xxxxx xxxxxx xxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx
xxxxxx xxxxxxx xxxx xxxxx xxxxxxx xxxxxxxx xxxxxxx xxxxxx

xx xxxxxx xxxxxxx xxxxxxxxx xxxxxx xxxxxxx.

xxxxx xxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxx xxxxxxxxx
xxxxxxxx xxxxxxxx xxxxxx xxxxxxx xxxxxx xxxx xxxxxx xxxxxxxxx xxxxxxx xxxxxxx
xxxxx xxxxxx xxxxxxx xxxxxxx xxxxxxxxx xxxxx xxxxxx

xxxx xxxxxx xxxxx xxxxxxxx xxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxxx
xxxxxx xxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxxxxx.

xxxxxxxx xxxxxxxxx xxxxxxxx xxxxxxxxx xxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxx
xxxxxxxxx xxxxxxx xxxxxxxxxx xxxxxxxxx xxxxxxxxxx xxxxxxx xxxxxxx

xxxxxxxxxxxxxxx xxxxxxxx xxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxx

xxxxxx xxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxx

xxxxxxx xxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx
xxxxxxxxxxx xxxxxxxxx xxxxxxxx xxxxxxxxx xxxxxxx xxxxxxx xxxxxxx xxxxxx

xxxxxx xxxxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxxxx xxxxxxxxxx xxxxxxxxxxx

xxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxx xxxxxxxx

Timeline

Stage 1 commenced on xxxxxx xxxxx xxxxxx pursuant to IMMUCELL Purchase Order
D4986. xxxx xxxxxxx xxxxxxxx xxxxxxxx xxxxxxx xxxxxxx xxxxxxxx xxxxxxx xxxxxxxx



--------------------------------------------------------------------------------

Immucell Corporation

 

Stage 2: Lab Scale Process Reproduction and Scale-Up, Yield Reproduction Runs
and Process Limit Studies

Objectives

  1.

To implement IMMUCELL’S fermentation process

  2.

To implement IMMUCELL’S isolation processes for production of Product

  3.

To adapt IMMUCELL’S process to LONZA’S production equipment.

  4.

To reproduce IMMUCELL’S quality of Product by LONZA adapted process.

  5.

To assess the requirements for plant or process adaptations for production at
LONZA’s plants.

  6.

Perform Process limit studies.

Activities

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx xx xxxxx xxxx xxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxx x
xxxxxxxxx xxxxxxxxx

xxx xxxxxxxx xx xxxx xx xxxx xxxx xxxx xxxxx xxxxx xx xx xxx xxx xx xxx xxxxxx
xx xxx xxxx xxxxx xxxxx xxxxx

xxxxxx xxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx



--------------------------------------------------------------------------------

ImmuCell Corporation

 

xxxxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxx
xxxxxxxxx xxxxxxxxx xxxxxxx xxxxxxx xxxxxx xxxxxxxx xxxxxxxxxx xxxxxxxxx
xxxxxxxxx xxxxxxxx xxxxxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxx xxxx xxxxxxxx
xxxxx xxxxxxx xxxxxxx xxxxxxxx xxxxxxxx xxxxxxxxxx xxxxxxxx xxxxxxxxxx xxxxxxxxx
xxxxxxx xxxxxxx xxxxxxxx xxxxxxxx xxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx
xxxxxxxxxx xxxxxxxxxxx xxxxxxxx xxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx
xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxx xxxxxxxxx xxxxxxxx xxxxxx xxxxxx xxxxxxxxxx
xxxxxxxxx xxxxxxxx xxxxxxxxx xxxxxxxx xxxxxx xxxxxxxx xxxxxxx xxxx

xxxxxxx xxxxxxxxxx xxxxxxxx xxxxxxxxx xxxxxxxx xxxxxxxxx xxxxxxx xxxxxxxxxxx
xxxxxxx xxxxxxx xxxxxxxx xxxxxxxxx xxxxxxxx xxxxxxx xxxxxxxx

Timeline

Stage 2 will not commence unless IMMUCELL issues a corresponding purchase order
for such services. Stage 2 may commence as soon as the corresponding parts of
the tech transfer have been completed and shall be completed with the issue of
the final reports of activities.xxxxxx xxxxxxxx xxxxxxx xxxxxxx xxxxxxx xxxxxxxx
xxxxxxxx xxxxxx xxxxx xxxxxx xxxxx xxxxxxx xxxxxxx xxxxxx xxxxxx xxxxxx xxxxxxx
xxxxxx xxxxxxxx The scope of the process limit studies will be defined in a
separate protocol which will be approved by both parties. The parties will work
together in good faith to make portions of the data from Stage 2 available for
this submission to the FDA as soon as possible.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

Stage 3: Analytical Method Transfer/Verification

Objectives

1.     Transfer and verify all analytical/biochemical methods for cGMP batch
release.

2.     Transfer and verify analytical methods for in-process control.

Activities

xxxxxxx xxxxxx xxxxxx xxxxxx xxxxxxxx xxxxxx xxxxxx xxxxxxx xxxxxxx xxxxxx
xxxxxxx xxxxx xxxxxx xxxxxxx xxxxx xxxxxx xxxxx xxxxxx xxxxx xxxxxx xxxxxxx
xxxxxx xxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxx xxxx xxxxxx xxxxxx xxxxxxx
xxxxxxx

xxxxxxx xxxxx xxxxxxx xxxxxx xxxxxx xxxxxx xxxxxxx xxxxxxx xxxxx xxxx xxxxx
xxxxxxx xxxxxx xxxxxx xxxxxx xxxxxxx xxxxx xxxx xxxx xxxx xxxxxx xxxxxx xxxxxxx
xxxxxxx xxxxxx xxxxxx

xxxxxx xxxxxx xxxxxx xxxxx xxxxxxx xxxx xxxxxx xxxxxx xxxxxxx xxxxxxx xxxxx
xxxxx xxxxxxx xxxxxx xxxxxx xxxxxx xxxxxxx xxxxxxx xxxxxx xxxxxxx xxxxxxx
xxxxxxxx xxxxxxxx xxxxxxxxx

xxxxxxxxx xxxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxx
xxxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxx xxxxxx

Timeline

Stage 3 commenced on xxxx xxxxxxxx xxxxxx pursuant to IMMUCELL Purchase Order
No. D4986.xxxxxx xxxxxxxxx xxxxxxxxxx xxxxxxxx xxxxxxxxxx xxxxxxxxx xxxxxxxxx
xxxxxxxxx xxxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxxx xxxxxxxx xxxxxxxxxx xxxxxxxxx
xxxxxxxxxxx xxxxxxx xxxxxx



--------------------------------------------------------------------------------

ImmuCell Corporation

 

Stage 4: Regulatory Support for First CMC Technical Section Submisssion to FDA

Objective

To provide documentation for support of first regulatory submission of CMC
Technical Section to FDA.

Activities

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxx xxxxxx xxxxxx xxxxxxxx xxxxxxxx xxxxxxx xxxxxxx xxxxxxx xxxxxxxxx
xxxxxxx xxxxxx xxxxxxx xxxxxxxx

xxxxxxx.xxxxxxxx xxxxxx xx xxxxxxxx xxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx
xxxxxxxxx xxxxxxxxxx xxxxxxxx xxxxxxx xxxxxx xxxxxxxx xxxxxxx xxxxx

Note: LONZA’s costs for this work is included in the payments for Stage 2 and
Stage 3. Any additional regulatory support that IMMUCELL requires that is not
covered by Stage 6 such as filing with another agency beyond the FDA will be
charged separately at a cost which will be agreed upon in advance by the
Parties.

Timeline

Stage 4 will commence in conjunction with Stage 2. LONZA will aim to complete
the regulatory work as soon as possible after receiving all the relevant data
from these services, in anticipation of IMMUCELL requiring the earliest possible
filing date. Stage 4 shall be complete upon submission of the regulatory
documentation.

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx



--------------------------------------------------------------------------------

ImmuCell Corporation

 

Stage 5: Facility Adaptation

Prior to commencement of Stages 6-9, facility adaptation will be required.
xxxxxx xxxxxx xxxxxxx xxxxxx xxxxxxx xxxxxx xxxxxxx xxxxxxx xxxxxxx xxxxxxx
xxxxxxx xxxxxxx xxxxx xxxxxxxx xxxxx xxxxxxx xxxxxxx xxxxxxx xxxxxxxxxx xxxxxx

Timeline

Stage 5 will not commence unless IMMUCELL issues a corresponding purchase order
for such services. xxxxxx xxxxxxx xxxxxxx xxxxxxxxx xxxxxx xxxxxx xxxxxxxx
xxxxxxx xxxxxxx xxxx xxxxxxx xxxxxx xxxxxxxx xxxxxxxxx xxxxxxx xxxxxxx xxxxxxx
xxxxxxxxx xxxxxxx xxxxxxx xxxxxxxxx xxxx xxxxx xxxxxx xxxxxxx xxxxxxxx xxxxxxxxx
xxxxx xxxxxxxx



--------------------------------------------------------------------------------

ImmuCell Corporation

 

Stage 6: Preparation of cGMP documentation for Commercial Batches

Objective

To prepare cGMP documentation for use in cGMP manufacture of Product.

Activities

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxx xxxxxxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxxx xxxxxxxxxx xxxxxxx xxxxxxxxx
xxxx xxxxxxx xxxxxxxxxx xxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxxx xxxxxxxxxxxxxxx
xxxxxxx xxxxxxxxx

xxxxxxxx xxxxxxxxx xxxxxxx xxxxxxxx xxxxxxxxxxxx xxxxxxxxxx xxxxx xxxxxxxxx
xxxxx xxxxxxx xxxxxx xxxxxx xxxxxxxxxxxx xxxxxxx xxxxxxxx xxxxxxxxxxx xxxxxxxxx
xxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

Timeline

Stage 6 will not commence unless IMMUCELL issues a corresponding purchase order
for such services. Stage 6 may commence as soon as suitable information is
available. Stage 6 shall be complete when IMMUCELL is notified by LONZA that the
documentation has been approved by LONZA’S Quality Department and the copy of
the issued GMP Product specification has been sent to IMMUCELL.

xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxx
xxxxxxxxxx xxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxx xxxxxxxxxxxxx xxxxxxxx



--------------------------------------------------------------------------------

ImmuCell Corporation

 

Stage 7: Engineering Batches

Objectives

To scale-up and reproduce the Process on production scale

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

Activities

xxxx xxxxxxxx xxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxxx
xxxxxxxxxxx xxxxxxxxx xxxxxxx xxxxxxxxxx xxxxxxxxxxx xxxxxxxxx xxxxxxxx xxxxxx
xxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxxxxx
xxxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxx
xxxxxxxxxxx xxxxx xxxxxxxxx xxxxxxxx xxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxx

Timeline

Stage 7 will not commence unless IMMUCELL issues a corresponding purchase order
for such services. Stage 7 may commence as soon as the yield reproduction
studies on lab scale are successfully accomplished (as mutually determined by
the parties) and designated plant adaptation is completed (validation and
qualification of equipment is accomplished).

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx



--------------------------------------------------------------------------------

ImmuCell Corporation

 

Stage 8: Validation Batches

Objectives

Manufacture and release of Product from 3 cGMP Validation Batches xxxxx xxxxxxx
xxxxxxxxxxx xxxxxxxxx xxxxxxxxx Liter nominal volume tank. Three (3) Validation
batches are required.

Activities

xxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxx xxxxxx xxxxxx
xxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxx xxxxx xxxxxxx xxxxxx
xxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxxx xxxxxx xxxxxxxxx xxxxxxxx xxxxxxxx
xxxxxxxx xxxxx xxxxxxx xxxxxxxxxxx xxxxxxxxxxxx xxxx xxxxxxx xxxxxxxxxxxx xxxxxx
xxxxxxxxxx xxxxxx xxxxxxx xxxxxxxxxx xxxxxxxxxxx xxxxxx xxxxxxx xxxxxxxxxxx
xxxxxxxxx xxxxxxxxxx xxxxxxxx xxxxxxxxxx xxxxxxxxxx

Timeline

Stage 8 will not commence unless IMMUCELL issues a corresponding purchase order
for such services. Stage 8 may commence following successful completion of the
Engineering Batches based upon criteria mutually agreed upon in advance by the
parties. Also the batch documents will be refined and finalized with the
knowledge gained during the Engineering Batches

The batches shall be complete upon disposition of Product by LONZA’S Quality
department.

xxxxx xxxxxxxxxxx xxxxxxxxxx xxxxxxxxxxx xxxx xxxxxxx xxxxxxxx xxxxxxx xxxxxxxxx
xxxxxxxxxxxxxxxxxxx If IMMUCELL requests in writing, the Product can be shipped
in quarantine prior to release.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

Stage 9: Commercial Campaign

Objectives

Manufacture and release of Product from Commercial Batches xxxxxxxxxx xxxxxxxxxx
xxxxxx xxxxx xxxx xxxxxxx xxxxx xxxxxxxxxxxx xxxxxx xxxxxxx xx Liter actual
volume in a xxxxxx Liter nominal volume tank. IMMUCELL to specify the actual
volume level between xxxxxxxxxxxxxxxx liters. xxxxx xxxxxxxx xxxxxxxx
xxxxxxxxxxxx xxxxxxxxx xxxxxxxx xxxxxxx xxxxxxxx xxxxx xxxxxxx xxxxxxxx xxxxxxx
xxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxx x xxxxxxx xxx xxxxx xxx xxxxx
xxxxx xxxxxxxx xxxxxx xxxxxx xxxxxx xxxxx xxx xxx xxx xxxxxxx xxxxxxx xxxxxxx

Activities

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx
xxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

Timeline

Stage 9 will not commence unless IMMUCELL issues a corresponding purchase order
for such services. Stage 9 may commence as soon as the corresponding Engineering
Batches and Validation Batches have been finalized at every stage and
documentation is ready.

The batches shall be complete upon disposition of Product by LONZA’S Quality
department. It is estimated that Product will be delivered 1 month from
commencement of Stage 9. If IMMUCELL requests in writing, the Product can be
shipped in quarantine prior to release.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

Schedule 3: Price summary, terms and conditions

 

Stage    Description    Timeline
(months)    Price (CHF) 1    Technology Transfer    x    xxxxxxx 2.1   

Lab Scale Process

Reproduction/Scale-Up

   xxxx    xxxxxxx 2.2    Yield Reproduction Runs    x    xxxxxxx 2.3    Process
Limit Studies    x    xxx 3   

Analytical Method

Transfer/Verification

   xxx    xxxxxxx               

Included in

prices for

4   

Regulatory support for first CMC

Technical Section Submission

   x    Stage 2 and
3 5    Facility Adaptation    xxx    xxxxxxx 6   

Preparation of cGMP

Documentation for Commercial

Batches

   x    xxxxxx 7    Engineering Batch Price    xxx    xxxxxxxxxxx 8   
Validation Batch Price    xxx    xxxxxxxx 9    Commercial Batch Price    x   
xxxxxxxx

1) Work initiated under Immucell PO # D4986.

2) IMMUCELL may order one (1) or two (2) Engineering Batches for Stage 7.

3) A campaign of 3 Process Validation Batches is currently planned for Stage 8.

4)

xxxxxxxx xxxxxxx xxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxx xxxxxxxxxxx xxxxxxxxxxx
xxxxxxxxxx xxxxxx xxxx xxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx
xxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxxx
xxxxxxx xxxxx xxxxxxxxxxx xxxxxx xxxxxxxxx xx xxxxxxxxxx xxxxx xxxxxxx xxx
xxxxxxxxxxx xxxxxx xxx xxx xxxxx xxxxxx xx xxxxx xxxxx xxx xxxx xxxxxxx xxxx xxx
xxxxxx xx xxxx xxxxx xxxx xxxxxxxxxxx xxxxxx xxxxxxxx xxxxxx xxxxx xxxxxx
xxxxxxxx xxxxxxxx xxx xxxxxx xxxxxxxx xxxx xxx xxxxxx xxxxxxx xxxxxxx xx xxx x
xxx xxxx xxxxxx xxxx xxxx xxxxxx xxxxxx xxxxxx xxxxx xxxxx xxxxx xxxxxx xxxxxx
xxxx xxxxx xxxx xxxxxx xxxx xxxx xxxx xxxx xxxxx xxxxx xxxxxx xxxx xxx xxxxx
xxxxxxxxx xxxx xxxxxxxx xxxxxx xx xxxxx xxxx xxxx xxxxxx xxxx xxxx xxxxx xxx
xxxx xx xxxx xxxxxx xxx xxx xx xxxxx xxx xxxxxx xxxx xxxx xxxx xxxxx xx xxxxx
xxx xxxx xxxx xxxx xxx xxx xxx xxxx xxxxx xxxx xxx xxx xxx xx xxx xxxx xx xx
xxxx xxx xxxxxx xxxx xxx xxx xx xxx xxxxxx xx xxxx xxx xxxxxx xxxx xxxx xxxxxxx
xxxxx xxxxx xxxxx xxxxxxxxxx xxx xxxx xxxxx xxxxx xxxx xxxxx xxxxx xxxxx
xxxxxxxxx

5) Process limit studies will be ordered by a separate PO based on approval of
process limit protocol and corresponding price for that scope of work. Basic
price is CHF xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

All prices exclude the following:

  —

Raw material, consumable costs charged at cost plus a xx handling fee.xxxxxx
xxxx xx xxxx xxx xxx xxxxx xxxx xxxxxx xxxx xxxxx xxxx xxxxx xxxxx xxx xxx xxxx
xxxx xxxxxx xxx xxxx xxxxx xxxxx xxxx xxxxxxxx xxx xxx xxxxxxx xxxxxxxx xxxxxxxx
xx xxxx xxxxxx



--------------------------------------------------------------------------------

ImmuCell Corporation

 

 

xxx xxx xxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxxxx xxxxx xxxxxx xxxx xxxx xxxxxx
xxx xxxx xxxxx xxxx xxxxl xxx xxxx xxxx xxxx xxxxx xxx xxxxx xxxx xxx

  —

xxx xxx xxxxx xxxx xxxx xxxx xxxx xxxx xxxx xxxx xxxx xxxxx xxx xxxx xxxx xxxx
xx xxx xxxxx xxxx xxxx xxxxx xxxxx xxxx xxx xxxx xxxxx xxxxx xxxxx xxx xxxx xxx
xxx xxxxx xxxx xxxx xxxx xxxx xxxx xxxxx

x Consumables for R&D activities and QC testing during full scale production
charged at cost plus a xx handling fee. xxxxx xxxx xxxx xxx xxxxx xxxxxx xxx
xxxx xxx xxxx xxxxxx x xxxxxx xxx xxxx xxx xxxx xxx xxx xxxx xx xxx xxxxxx xxxxx
xxxxx xxxx xx xxxx xxxx xxxx xxx xxxx xxxxx xxxx xxxxxxx xxxxx xx xxxxx xxxxx
xxx xxxxx xxx xxxxx xxxx xx xxx xx xxxx xx xxxx xxx xxxx xx xxx xxx xxx xxxx xxx
xxxx xx xxxx xxx xxxx xx xx xxx xxxx xx x xxx xx xx xxx xxxxx xx xxx xxxxx xxxxx
xx xxx xxxx xxxx xx xxxxxx xxx xxx xxx xxx xxxx xxx xxx xxxx xxxx xxx xxx xxxxx
xxxx xxx xxx xxxx xxx xxxx xxx xx xxx xxx xxxx xx xx xx xxx xx xx xxxx xxxx xxx
xxx xxx xx xxxx xxx xxxx xxxxx

 

  —

Cost from external laboratories will be passed through customer with a
xxxxxxxxxxxxx fee for sample preparation, result processing and review.

 

  —

Shipment, insurance, duties and taxes where applicable.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

EXHIBIT A

U.S. Patent No. 6,794,181, Method of Purifying Lantibiotics.

U.S. Patent No. 5,763,395, Stabilized Lanthionine Bacteriocin Composition.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

EXHIBIT B

Draft Specifications for a master and working cell bank (from Schedule 1-B)

Master Cell Bank (70-001S)

 

xx xxx xxx xxx xx xx xx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx

xxxxxxxxxxxxxxxxx

   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxx 

   xxxxxxxxxxxxxxxxxxxxx

 

xxxxxxxx

xxxxxxxxxxxxxxxxxxx 

   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

 

xxxxxxxxxxxxxe

 

xxxxxxxxxxxxx

 

xxxxxxxxxxx

 

xxxxxxxxl

 

xxxxxxxxxxxxe

xxxxxxxxxxxxxxxx

 

xxxxxxxxxxxxxxxxx

 

xxxxxx

       

xxxxxxxxxxxxxx

 

xxxxxxxxx

xxxxxxxx

 

xxxxxx

       

xxxxxxxxxxx

 

xxxxxxxxxx

 

xxxxxx

       

xxxxxxxxxxxxxx xxxxxxxxxxxx xxxxxx

 

xxxxxxxx

 

xxxxxx

       

xxxxxxxxxxxx xxxxxx

 

xxxxxxxx

 

xxxxxxxxxxxxx

xxxxxxxxxxxxxxx

       

xxxxxxxxxxxxx xxxxxxxxxx

 

xxxxxxxxxxxxxxxxxx

 

xxxxxxxxxx

xxxxxxxxxxxxxxxxxxx

       

xxxxxxxxxxxxxx xxxxxxxxxxxxx

 

xxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxx

 

xxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx

       

xxxxxxxxxx

 

xxxxxxxx

 

xxxxx

       



--------------------------------------------------------------------------------

ImmuCell Corporation

 

EXHIBIT B (continued)

Working Cell Bank (Part #70-004)

 

xx xxx xxx xxx xx xx xx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx

xxxxxxxxxxxxxxxxx

   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxx 

   xxxxxxxxxxxxxxxxxxxxx

 

xxxxxxxx

xxxxxxxxxxxxxxxxxxx 

   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

 

xxxxxxxxxxxxxe

 

xxxxxxxxxxxxx

 

xxxxxxxxxxx

 

xxxxxxxx

 

xxxxxxxxxxxx

xxxxxxxxxxxxxxxx

 

xxxxxxxxxxxxxxxxx

 

xxxxxx

       

xxxxxxxxxxxxxx

 

xxxxxxxxx

xxxxxxxx

 

xxxxxx

       

xxxxxxxxxxx

 

xxxxxxxxxx

 

xxxxxx

       

xxxxxxxxxxxxxx xxxxxxxxxxxx xxxxxx

 

xxxxxxxx

 

xxxxxx

       

xxxxxxxxxxxx xxxxxx

 

xxxxxxxx

 

xxxxxxxxxxxxx

xxxxxxxxxxxxxxx

       

xxxxxxxxxxxxx xxxxxxxxxx

 

xxxxxxxxxxxxxxxxxx

 

xxxxxxxxxx

xxxxxxxxxxxxxxxxxxx

       

xxxxxxxxxxxxxx xxxxxxxxxxxxx

 

xxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxx

 

xxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx

       

xxxxxxxxxx

 

xxxxxxxx

 

xxxxx

       



--------------------------------------------------------------------------------

ImmuCell Corporation

 

EXHIBIT C

Draft Specifications for bulk purified Product (cGMP) (from Schedule 1-C)

 

xxxxxxxxxxxxxx

        xx

   xxxxxxxxxxxxx    xxxxxxxxxxx    xxxx


  xx

   xxxxxxxx


        x

   INITIAL


S /

DATE

xxxxxxxxxx

   xxxxxxxxxxxx, xxx


xxxxxxxxxxxx xxxx

xxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxx

xxxx xxxxxxxxx.

   xxxxxx


Ixxxxxxxxxxxxxxx

                          

xxxxxxxxxxxxx

x

   xxxxxxxxxxxxxxxxxxxxxx


xxxxxxxxxxxxxxx
xxxxxxxx

                   

xxxxxxxxxxxxx

x

   xxxxxxxxxxxxxxxxxxx


xxxxxx xxxxxxxxxx
xxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxx
xxxxxxxxxxxxx
xxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxx

   xxxxxxxxxxxxxxx


xxxxxxxxx

xxxxxxxxxxxxxxx

                          

xxxxxxxxxxxxx

   xxxxxxxxxxxx                                

xxxxxxxxxxxxxxxxx

xxxxxxxxxxxx

   xxxxxxx    xxxxxxxxxxxxx
xxxx

xxxxx

xxxxxxxxxxxxxxx

              



--------------------------------------------------------------------------------

ImmuCell Corporation

 

xxxxxxxxxxxxxxxxx

xxxx

   xxx


xxxxxxxxxxxxxxxxxxx

  

 

xxx
xxxxxxxxxxxxx

xxFlxxxxxxxxx

xxxxx xxxxxxxxx

xxxxxxxxxxxxxxx

xxxxxxxxxxxxxxx

                          

xx

   xxxxxxxxxxx    xxxxxxxx


xxxxxxxxxxxxxx

xxx

                          

xxxxxxxxx

   xxxxxxxxxxxxxxxxxxx
xxxxxxxxxx.    xxxxxxxxxxxxxxt
xxxxxxxxxx

xxxxxxxxxxxxx

xxx

                          

xxxxxxxxx

   xxxxxxxxxxxx
xxxxxxxxxxxxxx

xx

xxxxxxxxxxxxx
xxxxxxxx

   xxxxxxxxxxxxx


xxxx
xxxxxxxxxxxx

xxxx
xxxxxxxxxxxxxx
xxxxx

xxxxxxxxxxxxxxx

              